Citation Nr: 0809856	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-09 029	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals August 16, 1985, decision which 
found that the veteran was not entitled to a schedular 
disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and denied a 
total disability rating based on individual unemployability 
(TDIU).



REPRESENTATION

Moving party represented by:  Douglas A. Williams, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the veteran asserting clear and unmistakable 
error in an August 16, 1985, Board decision.  In that 
decision, the Board denied a schedular disability evaluation 
in excess of 70 percent for schizophrenia, chronic 
undifferentiated type, and denied TDIU.


FINDING OF FACT

The August 1985 Board decision was supported by the evidence 
then of record, and was consistent with the applicable law 
and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of August 1985 was not clearly and 
unmistakably erroneous as to the denial of a schedular 
disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and denial of a 
total disability rating based on individual unemployability.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final Board 
decision on the basis of CUE.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc).

II. Clear & Unmistakable Error

According to a March 2006 motion filed by the veteran's 
representative, the veteran asserts that a clear and 
unmistakable error was made by the Board in its August 16, 
1985, decision that denied a schedular disability evaluation 
in excess of 70 percent for schizophrenia, chronic 
undifferentiated type, and denied TDIU, because (1) the Board 
affirmed the reduction of the veteran's rating, but failed to 
apply the guidelines of 38 C.F.R. § 3.343, as required by 
law; (2) the Board failed to apply the benefit of the doubt 
rule; and, (3) the Board misapplied the burden of proof and 
treated the case as one for an increased disability rating 
rather than a reduction of the disability rating.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, CUE is 
present when either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  See 38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis - a new diagnosis that 
'corrects' an earlier diagnosis considered in a Board 
decision; (2) Duty to assist - the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence - a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

According to 38 C.F.R. § 3.105(a), previous determinations 
that are final and binding will be accepted as correct in the 
absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992); see also Busto v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
adopting "manifestly changed the outcome" language of 
Russell, supra).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds 
could not differ, that the result would have been 
manifestly different but for the error. . . .  If a 
claimant-appellant wishes to reasonably raise CUE 
there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its 
face, persuasive reasons must be given as to why 
the result would have been manifestly different but 
for the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases in original).

Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo, 6 Vet. App. at 44.  
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).

A. Factual Background

The veteran served in the United States Air Force from 
October 1976 to January 1979.  A rating decision issued two 
months after his separation from service granted service 
connection for schizophrenia, evaluated as 30 percent 
disabling and effective the day after his discharge from 
service.  

A June 1982 rating decision increased the disability 
evaluation for schizophrenia to 100 percent effective April 
9, 1981.  The decision explained that the veteran reached a 
disability level which precluded employment because of his 
service-connected schizophrenia from the date of his private 
hospital admission on April 9, 1981, and that the record did 
not establish that the veteran's condition improved 
substantially subsequent to that treatment, with current 
evidence establishing a need for continued in-patient care.  

A June 1981 hospitalization discharge summary relays that 
prior to the veteran's April 9, 1981, admission he remained 
at home in bed, was very withdrawn and seclusive, had been 
eating very poorly, and was markedly disheveled and unkempt.  
On mental status examination it was noted that the veteran 
moved rather slowly and gave the impression of at least a 
mild degree of psychomotor retardation.  He was slow to 
respond to questions and on occasion he would stare rather 
blankly and look around the room.  Although he appeared to be 
hallucinating, he denied the presence of auditory or visual 
hallucinations.  He complained of subjective feelings of both 
anxiety and depression.  His manner of relating was rather 
superficial and he seemed rather inarticulate in describing 
his feelings.  His overall affect was felt to be rather flat, 
bland and restricted.  He denied suicidal ideas and was not 
considered a danger to himself or to others.  It was 
difficult to distinguish between the presence of apathy and 
true depression.  He did not speak spontaneously but 
attempted to answer questions.  His replies were relevant and 
coherent but, in spite of the fact that he is a college 
graduate, his answers were considered rather fragmentary and 
of poor quality.  Fixed delusional trends were not in 
evidence.  He continued to relate in a rather vague and 
perplexed manner.  He had difficulty over the past 2-3 years 
in structuring his time, taking care of routine activities of 
daily living and setting up and maintaining short or long-
term goals.  He was oriented in all spheres and his memory 
was preserved for both remote and recent events.  His 
attention span seemed somewhat shortened and his ability to 
concentrate was impaired.  He was felt to be of average 
intelligence but there were indications that there was some 
cognitive deterioration as a result of his illness.  His 
judgment appeared to be markedly impaired at times.  He 
seemed to lack any true insight.

During the veteran's course in the hospital he remained 
rather confused and perplexed.  There appeared to be 
indicators of depression, as well as some anxiety.  The 
veteran continued to complain about feeling weak and tired.  
He remained rather apathetic and withdrawn.  Usually when 
seen on morning rounds, the patient would be lying immobile 
on his bed and not involved in any activities, such as 
listening to the radio, reading, etc.  He denied fantasizing 
during these periods of time.  The veteran continued to be 
rather flat and spent much of his time in bed.  The staff had 
difficulty in motivating him to do anything.  The veteran 
took approximately 2 weeks to complete an MMPI (Minnesota 
Multiphasic Personality Inventory) and this was only with a 
great deal of prodding.  He continued to be rather apathetic.  
He began talking of feeling better, although his behavior 
changed very little.  He subsequently began to feel slightly 
more animated.  It was found that he functioned reasonably 
well when pushed, but when left to his own devices, would lie 
in bed.  

According to a May 1982 VA psychiatric examination report, on 
examination after 5 months of hospitalization (separate from 
the above hospitalization), it was the VA physician's opinion 
that the veteran suffered from a severely debilitating form 
of chronic undifferentiated schizophrenia, which impaired him 
in all areas of functioning.  He also noted that 
hospitalization was justified and continued hospitalization 
and efforts at rehabilitation would be required to help the 
veteran function outside the hospital.  It was thought that 
employment outside a sheltered workshop may be unrealistic. 

VA outpatient treatment reports from May and June 1983 show 
that the veteran improved his hygiene and was a member of the 
jogging team.  One entry states that the veteran was neat, 
pleasant, and appropriate.  

The veteran was given a VA psychiatric examination in 
September 1983.  At that examination, the veteran was 
described as a soft-spoken, pleasant and cooperative young 
man who was friendly and loquacious but shy.  He had 
difficulty comprehending the purpose of the interview 
although a detailed description was offered.  His language 
was good but his comprehension of language was fair.  
Responses were coherent and relevant but inclined to be 
circumstantial and rambling.  Affect was appropriate to the 
subject matter.  No defect in orientation or memory was 
apparent.  The veteran demonstrated moderate tension by an 
uneasy laugh as he attempted to ascertain the nature of the 
interview.  He appeared to get along well with his peers and 
supervisors.  He often repeated his need for "structure" 
apparently understanding that he has difficulty in coping 
with the unexpected where spontaneity is required.  The 
veteran felt that he was completely unable to perform 
productive labor without close supervision.  

A November 1983 rating decision reduced the veteran's 
disability evaluation from 100 percent to 70 percent, 
effective May 1, 1983.  It was noted that he had failed to 
report for a physical examination in April 1983 and his award 
had been suspended.  It was also noted that a Physical 
Evaluation Board findings indicated that a 70 percent rating 
was warranted.  It was explained that the veteran's condition 
appeared to have improved somewhat and it was not felt that 
the symptomatology at that time was so severe as to preclude 
all further substantial employment.  The veteran filed a 
notice of disagreement with this decision and perfected an 
appeal to the Board. 

The other notable piece of relevant medical evidence of 
record at the time of the August 1985 Board decision was an 
October 1984 VA Special Report.  The October 1984 VA Special 
Report stated that the veteran was an outpatient and member 
of the Canandaigua VA Medical Center Day Treatment Center 
(DTC) since July 1982.  At the time of his referral to the 
DTC he had been an inpatient at the Institute of Living, 
where he had been treated for the acute manifestations of his 
illness over the course of seven months.  At the time of the 
special report, and since the veteran's admission to the DTC, 
the veteran was involved in intensive social, vocational and 
avocational assessment and rehabilitation programs.  In 
addition, he was receiving antipsychotic medication and was 
being seen by a psychiatrist regularly.  The examiner stated 
that "[a]lthough some improvement is noted, the course of 
treatment has been difficult."  It was felt that at that 
time the depth and severity of the veteran's illness were 
still of such dimension and gravity as to interfere, indeed 
prevent, gainful employment.  The veteran did show an 
increased capacity for pleasurable experiences and improved 
interpersonal relationships, but was still unable to 
adequately handle ordinary conflicts and stresses of daily 
living.  

On August 16, 1985 the Board issued a decision which found 
that the veteran was not entitled to a schedular disability 
evaluation in excess of 70 percent for schizophrenia, chronic 
undifferentiated type, and which denied TDIU.

B. Relevant Law in 1985 

Under 38 C.F.R. § 3.102 (1985), it stated the following:

It is the defined and consistently applied policy 
of the Veterans Administration to administer the 
law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When 
after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor 
of the claimant.  By reasonable doubt is meant one 
which exists by reason of the fact that the 
evidence does not satisfactorily prove or disprove 
the claim, yet a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a 
means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is 
required to submit evidence sufficient to justify a 
belief in a fair and impartial mind that his claim 
is well grounded.  Mere suspicion or doubt as to 
the truth of any statements submitted, as 
distinguished from impeachment or contradiction by 
evidence or known facts, is not a justifiable basis 
for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise 
warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the 
absence of official records, particularly if the 
basic incident allegedly arose under combat, or 
similar strenuous conditions, and is consistent 
with the probable results of such known hardship.  



Under 38 C.F.R. § 3.343 (1985), it stated the following, in 
part:

(a) General.  Total disability ratings, when 
warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or 
home treatment, or individual unemployability will 
not be reduced, in the absence of clear error, 
without examination showing material improvement in 
physical or mental condition.  Examination reports 
showing material improvement must be evaluated in 
conjunction with all the facts of record, and 
consideration must be given particularly to whether 
the veteran attained improvement under the ordinary 
conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been 
brought under control by prolonged rest, or 
generally, by following a regimen which precludes 
work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 
months).

Under 38 U.S.C.A. § 4004(d) (West 1982), it stated the 
following:

The decisions of the Board shall be in writing and 
shall contain findings of fact and conclusions of 
law separately stated.

C. Analysis

Initially, the Board notes that the veteran's 100 percent 
disability rating for schizophrenia had not been in effect 
for 5 years or more at the time it was reduced; therefore, 
the provisions of 38 C.F.R. § 3.344 (1985) were not 
applicable.  See 38 C.F.R. § 3.344(c) (1985).  It is also 
noted that benefits were initially suspended because the 
veteran did not report for an examination.  When resumed, the 
were at the 70 percent rate.

Two of the veteran's contentions of clear and unmistakable 
error in the August 1985 Board decision are that the Board 
affirmed the reduction of the veteran's rating, but failed to 
apply the guidelines of 38 C.F.R. § 3.343, as required by 
law, and that the Board misapplied the burden of proof and 
treated the case as one for an increased disability rating 
rather than a reduction of the disability rating.  These 
contentions are similar in that they both deal with the 
burden of the parties.  Essentially, the veteran is pointing 
out that in 1985 the Board explained the veteran's claim as 
if it were a claim for an increased rating and TDIU rather 
than one for a reduction.  The veteran argues that this meant 
that he would have to show that his disability worsened or 
that he was unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
schizophrenia, as opposed to VA having the burden to show 
material improvement in his mental condition.  Again, it is 
noted that benefits had been suspended and restored at the 70 
percent rate.  Nevertheless, discussion of this argument 
follows.

At the time of the August 1985 Board decision it was required 
that decisions of the Board be "in writing and shall contain 
findings of fact and conclusions of law separately stated."  
See 38 U.S.C.A. § 4004(d) (West 1982).  Congress amended 
38 U.S.C.A. § 4004(d), effective as of January 1, 1989, to 
mandate that a "decision of the Board shall include ... a 
written statement of the Board's findings and conclusions, 
and the reasons or bases for those findings and conclusions, 
on all material issues of fact and law presented on the 
record."  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990) (emphasis in original) (citing 38 U.S.C.A. 
§ 4004(d)(1) (1988)).  Accordingly, in August 1985 the Board 
was not required to include reasons and bases for the 
findings and conclusions on all material issues of fact and 
law.  While the Board did not lay out its entire reasoning in 
1985, the decision it issued makes clear that it considered 
the law relevant to reductions of disability ratings and 
reasonable doubt.   
 
The Board's August 1985 decision indicates that 38 C.F.R. 
§§ 3.102 and 3.343 were considered.  In the "Actions Leading 
to Present Appellate Status" section, the RO rating decision 
reducing the veteran's disability evaluation to 70 percent is 
discussed and it is clear that this is the decision on 
appeal.  In the "Contentions" section it is specifically 
noted that the veteran's representative requested that the 
provisions of 38 C.F.R. §§ 3.102 and 3.343(a) be considered.  
Most importantly, the "Law and Regulations" section 
included the relevant portions of 38 C.F.R. §§ 3.102 and 
3.343(a).  The first paragraph of the "Discussion and 
Evaluation" portion of the decision reads as follows: 

The Board has reviewed the evidence of record with 
special attention given to the arguments advanced 
on appeal by the veteran and his representative, 
the results of the recent Veterans Administration 
examination and the report of recent outpatient 
treatment received by the veteran.  This evidence 
has been carefully assessed in light of applicable 
statutory and regulatory provisions.

It is clear from the above statements in the Board's 1985 
decision that 38 C.F.R. §§ 3.102 and 3.343(a) were considered 
by the Board at that time.  

The veteran had previously been rated based on complete 
social and industrial inadaptability, and in its 1985 
decision the Board explained that this was not the case at 
that time.  When finding that his current symptomatology did 
not indicate that he had active psychotic manifestations of 
such a degree as to result in complete social and industrial 
inadaptability, the Board weighed the available evidence and 
stressed that the veteran's psychiatric disorder had been 
effectively treated through outpatient treatment and that he 
had not recently required any inpatient treatment for his 
disorder.  The Board also noted that while the opinion had 
been expressed that the veteran was incapable of 
substantially gainful employment, the Board concluded that 
the evidence of record indicated that the veteran would at 
least be capable of performing some nonstressful and 
structured form of employment.  

While it may not have been explained as such, the Board in 
1985 considered 38 C.F.R. § 3.343(a) and found that when 
evaluated in conjunction with all the facts of record, the 
veteran's VA examination showed material improvement in his 
mental condition under the ordinary conditions of life.  

The veteran's final contention of clear and unmistakable 
error in the August 1985 Board decision is that the Board 
failed to apply the benefit of the doubt rule.  As discussed 
above, the Board considered 38 C.F.R. § 3.102 (1985) when 
making its decision.  In fact, the Board specifically noted 
that the doctrine of reasonable doubt had been considered, 
but that it was felt that the facts of the case did not raise 
such doubt.  The veteran posits two arguments in the 
discussion of this contention in his March 2006 motion.  

The veteran's first argument is that it is unclear if in 1985 
the Board considered an October 1984 report from a Dr. "C."  
The Board mentioned the report and the relevant findings of 
the report in the evidence section of its decision.  In its 
discussion, the Board noted a review of the evidence of 
record and that the evidence had been carefully assessed in 
light of the applicable statutory and regulatory provisions.  
The Board also appeared to reference this report when it held 
that "[w]hile the opinion has been expressed that the 
veteran is incapable of substantially gainful employment, we 
conclude that the evidence of record indicates that the 
veteran would at least be capable of performing some 
nonstressful and structured form of employment" (Dr. "C" 
opined that the veteran's disability prevented him from 
obtaining employment).  Again, it should be stressed that in 
August 1985 the governing law did not require the Board to 
provide reasons and bases as it does today.  Given the above, 
it is quite clear that the October 1984 report from Dr. "C" 
was considered when the Board made its August 1985 decision.  

The veteran's second argument is that the report by Dr. "C" 
provided far greater weight of evidence in support of the 
conclusion that the veteran's disability rating should not 
have been reduced, or at least put the evidence in equipoise.  
This is an allegation that the Board improperly weighed and 
evaluated the evidence; such contentions can never rise to 
the stringent definition of clear and unmistakable error.  
See Fugo, 6 Vet. App. at 44; see also 38 C.F.R. 
§ 20.1403(d)(3).    

In sum, the Board finds that in August 1985 the correct 
facts, as they were known at the time, were before the Board 
and the statutory and regulatory provisions extant at the 
time were correctly applied.  For all the reasons above, the 
motion for revision or reversal on the basis of clear and 
unmistakable error in the August 16, 1985, Board decision is 
denied.



ORDER

The motion alleging clear and unmistakable error in the 
Board's August 16, 1985, decision in denying a schedular 
disability evaluation in excess of 70 percent for 
schizophrenia, chronic undifferentiated type, and in denying 
a total disability rating based on individual 
unemployability, is denied.


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



